DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   10/19/2021. 
Claims 8-24 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant asserts on pg 9 that the “operating device of a motor vehicle” is not disclosed in the references, based on the description of an operating device in the specifications as an interface for the user to operate convenience electronics and actual drive of the vehicle. The Examiner respectfully disagrees with this assertion. It is first noted that the definition of an operating device as detailed in the specification is not recited in claims 8 or 12, and the broadest reasonable interpretation of a claim is in light of the specification without reading limitations onto the claim from the specification (see MPEP 2111). The plain meaning of an operating device of a motor vehicle includes a computing device that is part of a motor vehicle, as taught by Beaufays (see (3:13-14) and (5:52-55)). Further, Rosario teaches that the speech-enabled vehicle-based applications include applications that control a stereo, climate control, and navigation 
Applicant further asserts on pg 9-10 that the term “operating mode” does not equate to “operating language”, citing the specification at [0014],[0022],[0048] as showing the difference between the two terms, and further asserting that the cited art does not teach changing an operating mode. The Examiner respectfully disagrees with this assertion, first by reiterating that claims are read in light of, without reading limitations on the claim from, the specification. Additionally, neither the claim nor the specification provides a clear definition of what the operating mode is apart from its connection to the operating language. Contrary to Applicant’s argument, the claim language suggests that the two terms are tied, i.e. “a first operating language in a first operating mode” and a “second operating language in a second operating mode”. Further supporting this connection are the second and third to last limitations of claim 8. The third to last limitation describes the receipt of an operating signal that indicates whether the second operating language is the desired operating language. The second to last limitation then changes the device from the first operating mode to the second operating mode in response to the received signal, where the signal has already been shown to indicate the desired language, not the desired mode. Thus, an indication to change the operating language results in a change in the operating mode, suggesting by the claim language itself that the operating language and operating mode are inextricably tied, and changing one means a change in the other. Therefore, Eckert teaches the changing of the operating mode by teaching that the dialogue language is changed depending on the certainty of language identification (see [0053]).

Hence, Applicant’s arguments are not persuasive.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating element configured to detect” in claim 12.
Regarding the term “operating element”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured to detect an operational action…”, but is not modified by a sufficient structure for performing the claimed function. Specifically, “operating element” is a mere functional description.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The “operating element” is a “pushbutton”, “swivel point” or “touch-sensitive screen” as per the specifications at [0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaufays, in view of Eckert et al. (U.S. PG Pub No. 2008/0162146), as shown in the IDS, hereinafter Eckert, and further in view of Rosario et al. (U.S. PG Pub No. 2014/0244259), hereinafter Rosario.

Regarding claim 8, Beaufays teaches
A method for operating a motor vehicle, comprising ((2:27-32) the techniques may be implemented as a method):
activating an operating device of the motor vehicle operating in a first operating language in a first operating mode ((3:13-14, 39-42), (5:52-55), (6:36-39), (9:19-30) the speech recognition system of a computing device that is included as part of a motor vehicle, i.e. operating device of the motor vehicle, is accessed by the user, i.e. activating, where the user language for speech audio input may be based on prior input into the system, i.e. operating in a first operating language in a first operating mode);
recognizing, by a speech recognition and language determination device … in the first operating mode, a voice input by a user of the motor vehicle ((3:39-42), (5:52-55), (6:36-39), (9:19-30) the speech recognition system of a computing device that is included as part of a motor vehicle, i.e. speech recognition and language determination device, receives speech audio input and identifies the language, i.e. recognizing…a voice input, where the speaker is a user in a motor vehicle and the user’s language may be based on prior input, i.e. operates in the first operating mode);
checking, by the speech recognition and language determination device, whether a language of the voice input corresponds to the first operating language ((9:30, 45-50), (10:12-15) the speech recognizer identifies the language of the input audio, i.e. checking…whether the language of the voice input, limiting comparison of the input audio to a recognition model of past input, i.e. corresponds to the first operating language);
transmitting, by the speech recognition and language determination device, the query signal to an output device to output the query signal ((10:16-30) the request data, i.e. query signal, is output to the user interface, i.e. transmitting…to an output device);
Atty. Dkt. No. 4557.1590001- 3 -Christian Al HADDADReply to Office Action of August 9, 2021Application No. 16/479,776receiving, by the speech recognition and language determination device, an operating signal, wherein the operating signal describes an operational action of the user and indicates whether the second operating language is a desired operating language ((10:16-30) the user is able to confirm the identified language, input a correct language, or input a ‘try again’ response, i.e. operating signal describes an operational action of the user and indicates whether the second operating language is a desired operating language, through the user interface of the computing device, i.e. receiving…an operating signal);
changing, by the speech recognition and language determination device, the operating device from the first operating mode to the second operating mode in response to the received operating signal ((3:51-61), (10:12-15), (10:31-32) user inputs, i.e. received operating signal, confirming the identified language is used to select the recognition models for use in recognizing input audio and performing additional ; and
While Beaufays provides the system as part of a motor vehicle, and a score for recognition candidates that match the input audio, Beaufays does not specifically teach that the speech recognition device is located within the vehicle, or that a confidence value for the voice input, and thus does not teach
speech recognition and language determination device inside the operating device…; and 
assigning, by the speech recognition and language determination device, a confidence value to the voice input depending on a result of the checking, wherein the confidence value describes a probability with which the language of the voice input is a second operating language of a second operating mode of the operating device;
generating, by the speech recognition and language determination device, a query signal describing a request in the second operating language understandable to the user, wherein the request indicates the second operating mode to be set with the second operating language, depending on the assigned confidence value;
ascertaining, by the speech recognition and language determination device, a percentage with which the speech recognition and language determination device correctly recognizes the voice input within a predefined period of time, wherein the changing of the first operating mode to the second operating mode is carried out depending on the ascertained percentage.  
Eckert, however, teaches assigning, by the speech recognition and language determination device, a confidence value to the voice input depending on a result of the checking, wherein the confidence value describes a probability with which the language of the voice input is a second operating language of a second operating mode of the operating device ([0044-47] a language designation of the utterance, i.e. voice input, is provided, along with a confidence or probability value, i.e. assigning a confidence value, to reflect the reliability of the language identification, i.e. depending on a result of the checking…a probability with which the language of the voice input is a second operating language of a second operating mode of the operating device);
generating, by the speech recognition and language determination device, a query signal describing a request in the second operating language understandable to the user, wherein the request indicates the second operating mode to be set with the second operating language, depending on the assigned confidence value ([0048:9-16], [0054:1-9] if another target language is recognized based on the language identification, i.e. depending on the assigned confidence value, the dialogue is continued in the recognized language, i.e. in the second operating language understandable to the user, and a direct inquiry is made, i.e. generating…a query signal describing a request, that asks if the caller wishes to continue in the recognized target language, i.e. request indicates the second operating mode to be set with the second operating language);
ascertaining, by the speech recognition and language determination device, a percentage with which the speech recognition and language determination device correctly recognizes the voice input within a predefined period of time ([0044-46], [0048:7-12] the language identification identifies a language of the utterance as well as a probability value, i.e. ascertaining…a percentage with which the…device correctly recognizes the voice input, where the utterance signal can be held in a buffer for processing, i.e. voice input within a predefined period of time), wherein the changing of the first operating mode to the second operating mode is carried out depending on the ascertained percentage ([0053] if the decision of the language identification is certain, i.e. depending on the ascertained percentage, the dialogue continues with either the same language or a new target language, i.e. changing of the first operating mode to the second operating mode).  
Beaufays and Eckert are analogous art because they are from a similar field of endeavor in recognizing the language of a user and utilizing the language in a system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification of recognition candidate languages teachings of Beaufays with the specific use of probability or confidence values to set the system language as taught by Eckert. The motivation to do so would have been to achieve a predictable result of enabling a system to use a speech dialogue in the language spoken by a caller (Eckert [0052]).
While Beaufays in view of Eckert provides the system as part of a motor vehicle, Beaufays in view of Eckert does not specifically teach that the speech recognition device is located within the vehicle, and thus does not teach
speech recognition and language determination device inside the operating device….
Rosario, however, teaches speech recognition and language determination device inside the operating device… (Fig. 1,[0012],[0017] a speech recognition system, i.e. speech recognition and language determination device, may be implemented as a component of an in-vehicle infotainment system, i.e. inside the operating device, where the system is capable of controlling vehicular applications, as well as recognize speech using different language models that can be identified by the system).
Beaufays, Eckert, and Rosario are analogous art because they are from a similar field of endeavor in enabling the use of different language models when a user interacts with a speech recognition system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system as part of a motor vehicle teachings of Beaufays, as modified by Eckert, with the speech recognition system being located within the vehicle as taught by Rosario. The motivation to do so would have been to achieve a predictable result of enabling the system to be implemented as a component of an in-vehicle infotainment system.

Regarding claim 9, Beaufays in view of Eckert and Rosario teaches claim 8, and Eckert further teaches
request in the second operating language understandable to the user comprises an audio message or a text message in the second operating language, or an image message ([0067] the caller is asked whether they wish to continue with the detected target language, i.e. request…comprises an audio message, where the request is put forth by the dialogue application in the target language, i.e. in the second operating language).  
Where the motivation to combine is the same as previously presented.

Regarding claim 10, Beaufays in view of Eckert and Rosario teaches claim 8, and Beaufays further teaches
setting, by the speech recognition and language determination device, the operating device in the second operating mode to detect the operational action ((12:50-60) the recognition candidate is used by the speech recognizer, i.e. setting…the operating device in the second operating mode, to appropriately process the input, such as sending a search query to the appropriate search engine, i.e. detect the operational action).  

Regarding claim 22, Beaufays in view of Eckert and Rosario teaches claim 8, and Rosario further teaches
operating, by the user of the motor vehicle, a convenience system of the motor vehicle through the voice input of the user, wherein the operating device serves as a user interface between the user and the convenience system ([0010],[0012],[0026] the system includes I/O devices that facilitate collection of information from, or the output of information to, a user, i.e. operating device serves as a user interface between the user, where the speech recognition system functions in a .  
Where the motivation to combine is the same as previously presented.

Regarding claim 23, Beaufays in view of Eckert and Rosario teaches claim 22, and Rosario further teaches
operating the convenience system of the motor vehicle comprises operating a navigation device, an auxiliary heater, or an air conditioning of the motor vehicle ([0010],[0012], [0018:1-8] the system is associated with speech-enabled vehicle-based applications, i.e. operating the convenience system of the motor vehicle, that include climate control and navigation, where location determination can be performed by GPS, i.e. operating a navigation device).  
Where the motivation to combine is the same as previously presented.

Regarding claim 24, Beaufays in view of Eckert and Rosario teaches claim 8, and Rosario further teaches
activating the operating device comprises activating a multimedia interface or infotainment system ([0010],[0012], [0018:1-8] the system is associated with speech-enabled vehicle-based applications, i.e. activating the operating device, that include stereo control or an in-vehicle infotainment system, activating a multimedia interface or infotainment system).
.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaufays, in view of Eckert, in view of Rosario, and further in view of Thambiratnam (US Patent No. 7660715), hereinafter Thambiratnam.

Regarding claim 11, Beaufays in view of Eckert and Rosario teaches claim 8, and Beaufays further teaches
generating, by the speech recognition and language determination device, a playback signal, the playback signal describing a playback of the recognized voice input ((12:24-36) data according to the recognition candidate of the input audio, i.e. recognized voice input, may be formatted into a text transcription of the input audio, i.e. generating…a playback signal);
transmitting, by the speech recognition and language determination device, the playback signal to the output device ((12:24-36) the data, such as a text transcription of the input audio, i.e. playback signal, may be output either audibly or visually to the user on the user’s device, i.e. transmitting…to the output device); and
While Beaufays in view of Eckert and Rosario provides the ability to audibly output a transcription of the input utterance, Beaufays in view of Eckert and Rosario does not specifically teach the ability for a user to confirm the transcription is correct, and thus does not teach
determining, by the speech recognition and language determination device, that the voice input has been correctly recognized in response to a confirmation signal from the user, wherein the confirmation signal describes that the playback of the recognized voice input is correct.  
Thambiratnam, however, teaches determining, by the speech recognition and language determination device, that the voice input has been correctly recognized in response to a confirmation signal from the user, wherein the confirmation signal describes that the playback of the recognized voice input is correct ((3:39-49), (7:20-25) an IVR dialog receives a verbal utterance from a speaker, i.e. voice input, the transcript of which is output using TTS, i.e. playback of the recognized voice input, and the user can confirm the speech recognition engine correctly recognized the spoken input, i.e. determining…the voice input has been correctly recognized, where the customer can communicate through a voice channel connection, i.e. in response to a confirmation signal from the user).  
Beaufays, Eckert, and Thambiratnam are analogous art because they are from a similar field of endeavor in processing speech in voice activated systems. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the audible output of a transcript of user voice input teachings of Beaufays, as modified by Eckert, with the option for a user to confirm that the output transcript is correct as taught by Thambiratnam. The motivation to do so would have been to achieve a predictable result of monitoring an ASR engine to guarantee that the transcription of the verbal response is correct (Thambiratnam (7:42-47). 

Claim(s) 12 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaufays, in view of Rosario.

Regarding claim 12, Beaufays teaches
An operating device of a motor vehicle, comprising ((5:52-55) a computing device may be included as part of a motor vehicle):
an operating element configured to detect an operational action by a user of the motor vehicle ((9:62-3),(14:65-15:7) the processor may communicate with a user through a control interface and display interface coupled to a display, where the user can select menu items through a touch-screen, i.e. operating element, where commands can be received from a user for submission to the processor, i.e. detect an operational action);
a speech recognition and language determination device … ((6:42-49) the system includes a speech recognizer); and
an output device configured to output a query signal, the query signal generated and transmitted by the speech recognition and language determination device ((10:16-30) the speech recognizer may output data to a user interface, i.e. output device configured to output a query signal, which requests that the user input information regarding the determined language, i.e. query signal generated and transmitted by the speech recognition and language determination device), 
wherein the operating device is located inside the motor vehicle and is configured to be used in a first operating language in a first operating mode and a second operating language in a second operating mode ((3:39-42), (5:52-55), ; and
wherein the speech recognition and language determination device is configured to change the operating device from the first operating mode to the second operating mode when an operating signal is received from the user indicating the second operating language is a desired operating language ((3:51-61), (6:42-49), (10:12-32) user inputs, i.e. operating signal is received from the user, through the user interface of the computing device that includes a speech recognizer, i.e. speech recognition and language determination device, confirming the identified language, i.e. indicating the second operating language is a desired operating language, is used to select the recognition models for use in recognizing input audio and performing additional functions, such as generating messages or notes and responding to queries, i.e. change the operating device from the first operating mode to the second operating mode).  
While Beaufays provides the system as part of a motor vehicle, Beaufays does not specifically teach that the speech recognition device is located within the vehicle, and thus does not teach
a speech recognition and language determination device located in the operating device inside the motor vehicle.
Rosario, however, teaches a speech recognition and language determination device located in the operating device inside the motor vehicle (Fig. .
Beaufays and Rosario are analogous art because they are from a similar field of endeavor in enabling the use of different language models when a user interacts with a speech recognition system in a vehicle. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system as part of a motor vehicle teachings of Beaufays, with the speech recognition system being located within the vehicle as taught by Rosario. The motivation to do so would have been to achieve a predictable result of enabling the system to be implemented as a component of an in-vehicle infotainment system.

Regarding claim 14, Beaufays in view of Rosario teaches claim 12, and Rosario further teaches
at least one microprocessor or at least one microcontroller (Fig. 1,[0019] the system may include one or more processors, such as a microprocessor or microcontroller); and
a data memory comprising a program code, wherein the program code is configured to carry out operations when executed by the speech recognition and language determination device (Fig. 1,[0017],[0020] the system includes memory devices that may store executable instructions, i.e. program code, which are utilized by .  
Where the motivation to combine is the same as previously presented.

Regarding claim 15, Beaufays in view of Rosario teaches claim 14, and Rosario further teaches
wherein the speech recognition and language determination device further comprises a microphone, the microphone configured to record a voice input of the user (Fig. 1,[0026],[0027:9-20] the system, i.e. speech recognition and language determination device, includes one or more microphones, for collection of voice data to recognize speech inputs, i.e. record a voice input of the user).

Regarding claim 16, Beaufays in view of Rosario teaches claim 12, and Beaufays further teaches
the output device comprises a screen ((9:62-3),(10:16-30),(14:65-15:7) the processor may communicate with a user through a control interface and display interface coupled to a display, i.e. output device, where the user can select menu items through a touch-screen, i.e. comprises a screen).  

Regarding claim 17, Beaufays in view of Rosario teaches claim 12, and Beaufays further teaches
the output device comprises a speaker ((15:57-65) the device may generate audible sound for a user, such as through a speaker).  

comprising a user interface between the user of the motor vehicle and a convenience system of the motor vehicle ([0012],[0026] the system includes I/O devices that facilitate collection of information from, or the output of information to, a user, i.e. a user interface between the user of the motor vehicle, where the speech recognition system functions in a vehicular environment and is associated with vehicle-based applications, such as climate control and navigation, i.e. convenience system of the motor vehicle).  
Where the motivation to combine is the same as previously presented.

Regarding claim 19, Beaufays in view of Rosario teaches claim 18, and Rosario further teaches
a multimedia interface or infotainment system ([0012],[0017] the system may be associated with vehicle-based applications, such as stereo control or an in-vehicle infotainment system).  
Where the motivation to combine is the same as previously presented.

Regarding claim 20, Beaufays in view of Rosario teaches claim 18, and Rosario further teaches
the convenience system comprises a navigation device, an auxiliary heater, or an air conditioning ([0012], [0018:1-8] the system is associated with vehicle-based .  
Where the motivation to combine is the same as previously presented.

Regarding claim 21, Beaufays in view of Rosario teaches claim 12, and Beaufays further teaches
the operating element comprises a pushbutton, a swivel point or a touch-sensitive screen ((9:62-3),(14:65-15:7) the processor may communicate with a user through a control interface and display interface coupled to a display, where the user can select menu items through a touch-screen, i.e. operating element comprises…a touch-sensitive screen).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaufays, in view of Rosario, and further in view of Eckert.

Regarding claim 13, Beaufays in view of Rosario teaches claim 12, and Beaufays further teaches
recognize a voice input by the user of the motor vehicle when the operating device operates in the first operating mode using the first operating language ((3:39-42), (5:52-55), (6:36-39), (9:19-30) the speech recognition system of a computing device that is included as part of a motor vehicle, i.e. operating device, receives speech audio input and identifies the language, i.e. recognize a voice input, where the speaker ;
check whether a language of the voice input corresponds to the first operating language ((9:30, 45-50), (10:12-15) the speech recognizer identifies the language of the input audio, i.e. check whether the language of the voice input, limiting comparison of the input audio to a recognition model of past input, i.e. corresponds to the first operating language);
transmit the query signal to the output device ((10:16-30) the request data, i.e. query signal, is output to the user interface, i.e. transmit…to an output device); and
 receive the operating signal, the operating signal describing the operational action of the user and indicating whether the second operating language is a desired operating language ((10:16-30) the user is able to confirm the identified language, input a correct language, or input a ‘try again’ response, i.e. operating signal describes an operational action of the user and indicating whether the second operating language is a desired operating language, through the user interface of the computing device, i.e. receive the operating signal).  
While Beaufays in view of Rosario provides a score for recognition candidates that match the input audio, Beaufays in view of Rosario does not specifically teach a confidence value for the voice input, and thus does not teach
assign a confidence value to the voice input, wherein the confidence value describes a probability with which the language of the voice input is the second operating language;
generate the query signal describing a request in the second operating language, wherein the request indicates the second operating mode to be set with the second operating language depending on the assigned confidence value.
Eckert, however, teaches assign a confidence value to the voice input, wherein the confidence value describes a probability with which the language of the voice input is the second operating language ([0044-47] a language designation of the utterance, i.e. voice input, is provided, along with a confidence or probability value, i.e. assign a confidence value, to reflect the reliability of the language identification, i.e. a probability with which the language of the voice input is the second operating language);
generate the query signal describing a request in the second operating language, wherein the request indicates the second operating mode to be set with the second operating language depending on the assigned confidence value ([0048:9-16], [0054:1-9] if another target language is recognized based on the language identification, i.e. depending on the assigned confidence value, the dialogue is continued in the recognized language, i.e. in the second operating language understandable to the user, and a direct inquiry is made, i.e. generate the query signal describing a request, that asks if the caller wishes to continue in the recognized target language, i.e. request indicates the second operating mode to be set with the second operating language).
Beaufays, Rosario, and Eckert are analogous art because they are from a similar field of endeavor in enabling the use of different language models when a user interacts with a speech recognition system. Thus, it would have been obvious to one of ordinary .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659    

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659